                                                                           USDC SONY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC#:
                                                                           DATEF-IL_E_D-:2.
                                                                                         --,-
                                                                                            /\_\...,..
                                                                                                 /').o_ 20
                                                                                                         _
                            UNITED ST ATES DISTRICT COURT                                          I
                           SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
SHANGHAI ORIGINAL INC.,

                             Plaintiff,                Civil Action No: 1: 19-CV-06748-AKH

                     V.

NYC ZHANG CORP.,

                             Defendant.
-------------------------------------x

                       PERMANENT INJUNCTION ON CONSENT

       This action having been commenced by Plaintiff, Shanghai Original Inc. ("Plaintiff'), on

July 19, 2019 against Defendant, NYC Zhang Corporation ("Defendant"), alleging claims

against Defendants, including inter alia, trademark counterfeiting, trademark infringement, and

unfair competition [See ECF No. l]; and

       This Court having jurisdiction over the subject matter of this action, and over Plaintiff

and Defendant; and

       The Parties having now settled the controversies between them, including the instant

Action, based on the terms and conditions of a separate Settlement Agreement, dated February

±      2020, wherein Defendant has agreed to entry of this Permanent Injunction on Consent; it

is

       ORDERED, M;JJDUQB AND DECREED THAT:

          l.    Plaintiff is the owner of the trademark(s) as shown in the following U.S.

Trademark Registrations:




                                              20
       Trademark                     Re .No.            Re .Date                Goods
JOE'S SHANGHAI                       2,786,562          11 /25/2003   IC 043: RESTURANT
RESTURANT                                                             SERVICES
DEER LOGO (Design)                   2,987,527          08/23/2005    IC 043: RESTURANT
                                                                      SERVICES




(hereinafter, with JOE'S SHANGHAI, collectively referred to as the "Shanghai Original

Marks").

           2.   Defendant and its officers, agents, servants, employees, and all persons in active

concert and participation with them are hereby permanently restrained and enjoined:

                A.     From using the Shanghai Original Marks;

                B.     From offering services using or under the Shanghai Original Marks;

                C.     From possessing, receiving, manufacturing, distributing, advertising,

                       promoting, returning, offering for sale or otherwise disposing of in any

                       manner, holding for sale or selling any goods, labels, tags, fabrics, textiles,

                       logos, decals, emblems, signs, and other forms of markings, any

                       packaging, wrappers, pouches, containers and receptacles, and any

                       catalogs, price lists, promotional materials and the like bearing a copy or

                       colorable imitation of the Shanghai Original Marks;

                D.     From using any logo, trade name or trademark which may be calculated to

                       falsely represent, or which has the effect of falsely representing that the

                       services or products of Defendant is sponsored by, authorized by, or in any

                       way associated with Plaintiff;

                                                 21
                E.      From infringing the Shanghai Original Marks;

                F.      From otherwise unfairly competing with Plaintiff;

                G.      From falsely representing themselves as being connected with Plaintiff or

                        sponsored by or associated with Plaintiff;

                H.      From using any reproduction, counterfeit, copy, or colorable imitation of

                        the Shanghai Original Marks in connection with the publicity, promotion,

                        sale, or advertising of goods sold by, or services offered by, Defendant

                        including, without limitation, food and drinks and related items bearing a

                        copy or colorable imitation of the Shanghai Original Marks;

                I.      From affixing, applying, annexing, or using in connection with the sale of

                        any goods, or offering of any services, a false description or

                        representation, including words or other symbols tending to falsely

                        describe or represent such goods or services as being those of Plaintiff and

                        from offering such goods or services in commerce;

                J.      From using any trademark or trade name in connection with the sale of

                        any goods or services which may be calculated to falsely represent such

                        goods or services as being connected with, approved by or sponsored by

                        Plaintiff;

          3.   The Parties having entered into a separate Settlement Agreement, dated February

l~
 , 2020, this Permanent Injunction is entered without an award of damages, costs or counsel
fees to either party.

          4.   This Court shall retain exclusive jurisdiction over the Parties in order to enforce the

terms of this Permanent Injunction.

          5.    Should it become necessary for Plaintiff to enforce any term of this Permanent

                                                  22
Injunction against Defendant, Plaintiff shall be entitled to recovery of its reasonable attorneys'

fees and costs incurred in connection with such enforcement.

                                             APPROVED AS TO FORM:


                                             AMSTER ROTHSTEIN & EBENSTEIN LLP
                                             Attorneys for Plaintiff, Shanghai Original Inc.

                                             By:~
                                             Chester Rothstein, Esq.
                                             Richard S. Mandaro, Esq.
                                             90 Park A venue
                                             New York, NY 10016


                                             SAHN WARD COSCHIGNANO, PLLC
                                             Attorneys for Defendant, NYC Zhang Corporation

                                             By:
                                                   - - -- - - -- - -- - - - -
                                                   Ad am H. Koblenz, Esq.
                                                   333 Earle Ovington Boulevard, Suite 601
                                                   Uniondale, New York 11553



                          [Remainder of Page Intentionally Left Blank}




                                               23
Injunction against Defendant, Plaintiff shall be entitled to recovery of its reasonable attorneys'

fees and costs incwTed in connection with such enforcement.

                                             APPROVED AS TO FORM:


                                             AMSTER ROTHSTEIN & EBENSTEIN LLP
                                             Attorneys.for Plaintiff, Shanghai Original Inc.

                                             By: _ _ _ _ _ _ _ _ _ _ _ __
                                                Chester Rothstein, Esq.
                                                Richard S. Mandaro, Esq.
                                                90 Park A venue
                                                New York, NY 10016


                                             SAHN WARD COSCHIGNANO, PLLC
                                             Attorneys for efendant, NYC Zhang Corporation

                                             By:   ------~__,_•:l?--
                                                              _____
                                                   Adam H. Koblenz, Esq.
                                                   333 Earle Ovington Boulevard, Suite 601
                                                   Uniondale, New York 11553



                         [Remainder of Page Intentionally Le.ft Blank}




                                               23
                              CONSENTS

The Undersigned hereby consent to the foregoing PERMANENT INJUNCTION ON
CONSENT.




                                          TUN YEE A

                                Title:
                                          ------I let\+
                                         -?ces     - - -- -
                                 Dated: February 5, 2020



                                 NYC ZHANG CORPORATION

                                 By:
                                     - - - -- - -- -
                                 Title:
                                        - - -- -- ---
                                 Dated: - --    - - -- --



SO ORDERED:

Dated:   New York, New York
         February __, 2020      THE HONORABLE ALVIN K. HELLERSTEIN
                                   UNITED ST ATES DISTRICT JUDGE




                                   24
                                   CONSENTS

The Undersigned hereby consent to the foregoing PERMANENT INJUNCTION ON
CONSENT.

                                    SHANGHAI ORIGINAL, INC.

                                    By: _ _ _ _ _ _ _ __

                                    Title: - - - - - - - - -

                                    Dated: - - - - - - - - -




                                    NYC ZHANG coo;z::RATION
                                             ,,.,/   A    1    <01JJ
                                    By: L,V\.-.
                                         ---------
                                    Title:   -~/A_·_~_S'~ rcbJi~~---
                                    Dated:               Kh 7-~~

SO ORDERED:

Dated:   Ner ~   rk, New York
          r"4 , III       , 2020    TH     ONORABLE AL VIN K. HELLERSTEIN
                                         UNITED STATES DISTRICT JUDGE




                                      24
